On appeal from a decree surcharging an executor for the purchase of a mortgage participation certificate in disregard of the provisions of the will and of the provisions of section 188, subdivision 7, of the Banking Law, and for making payments for repairs which were not the obligations of the estate, decree of the Surrogate’s Court of Westchester county, in so far as appealed from, unanimously affirmed, with costs payable by appellant. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.